Title: To James Madison from Edmund Randolph, 27 July 1788
From: Randolph, Edmund
To: Madison, James


My dear friendRichmond July 27. 1788
I have just risen from a violent bilious attack, which has vexed me for nearly a fortnight past. But as I am a victim at present to weakness only, I am indulged in the liberty of acknowledging the receipt of your favor of the 16th. instant.
We hear nothing of the constitution on this side of the river. On the other indeed the discontents are said to be loud; but it does not appear that any of the opponents, who were of the convention, are active by word or deed in fomenting them. Nay it has been reported, (but I cannot answer for the authority) that the members from Amherst have recommended a patient trial.
A severe storm of wind and rain from the North East on Wednesday evening last has laid the corn prostrate and shattered the tobacco, from the seacoast to the Bird Ordinary in Louisa. What its breadth was, we have not yet learnt. Indeed the particulars are by no means ascertained; except that a higher tide, than that, which was raised by the wind, has never been known.
Not a syllable has transpired from the North Carolina convention.
I have accommodated with Mr. Wythe the supplies for Mr. Peter Carr, and have notified the latter of what I have done.
Can you send me the additional Numbers of Publius since the Second volume?
I have received a letter from Colo. Mercer, saying that some circumstances, which had taken place in Maryland made it necessary that he should recover all the letters, which he had written to Va. concerning the constitution. But what the circumstances are, he leaves to conjecture.
The act of congress as to Kentucky is viewed with suspicion here; and in truth countenances a fear, that her admission may be unnecessarily delayed. Adieu my dear friend, and believe [me] to be unalterably Yr. affte
E. R.
